Title: Jacob Radcliff and Others to Alexander J. Dallas, 28 June 1816
From: Radcliff, Jacob
To: Dallas, Alexander James


        
          N. York 28th. June 1816.
        
        The Subscribers respectfully recommend, Roger Strong, Esqr. late one of the Aldermen of this City, as a suitable person to be appointed Marshall of the Southern District of the State of New York. Mr. Strong, was a revolutionary Soldier—has been a practitioner of Law (being admitted to the grade of Counsel in all our Courts) for many years, altho’ now out of practice—is a man of an irreproachable Character, & is held in much estimation by his fellow Citizens. His Talents—his legal acquirements—his habits of Business are such as qualify him to discharge the Duties of the Office much to the public Advantage.
        
          Jacob Radcliff[and seven others]
        
      